internal_revenue_service number release date index number ------------------------------------------ ---------------------------------------- ---------------------- ------------------------------- ------------------------------------------------------------- ------------------------------------------------------------- -------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b04 plr-135196-17 date date legend trust trustee trustor granddaughter foundation court order date date dear ---------------- ---------------------------------------------------------- --------------------------------------------------------- ------------------------ -------------------------------- ----------------------------------------- --------------------------- ------------------------------ ------------------------------------------------------------------------ -------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ ------------------------ ------------------------ this responses to your personal representative’s letter of date and supplemental correspondence in which rulings are requested on the income gift and generation-skipping_transfer gst tax consequences of a modification of trust the facts and representations submitted are summarized as follows on date a date prior to date trustor established trust an irrevocable_trust established for the benefit of granddaughter and her descendants granddaughter has five living children and several living grandchildren plr-135196-17 under the terms of trust trustee is to distribute on each income distribution date percent of the net_income of trust to granddaughter during her lifetime upon granddaughter’s death trustee is to distribute this income among granddaughter’s children with the descendants if any of a deceased child of granddaughter to receive the deceased child’s share per stirpes if at the time of a payment neither granddaughter nor any descendants of hers are living trustee is to distribute the income payment to the living descendants of trustor per stirpes trustee is to add the remaining percent of the net_income to the principal of the trust estate trustee is also authorized to make discretionary distributions of principal to any income_beneficiary trust terminates twenty-one years after the death of the last to die of the descendants of trustor living on date upon termination trustee is to distribute the remaining principal to the then living descendants of granddaughter in equal shares per stirpes or if none to the then living descendants of the trustor in equal shares per stirpes or if none to foundation a charitable_trust established by trustor or if such foundation is not then in existence to such other non-profit charitable organizations as the trustee in its absolute discretion shall determine on date after proper notice to all interested parties court issued order in response to a petition filed by trustee order provides that upon granddaughter’s death trust shall be equally divided or partitioned into separate independent trusts resulting trusts for the benefit of each living child of granddaughter and for the benefit of each group comprised of the living descendants of a deceased child of granddaughter per stirpes each resulting trust will be funded with a pro-rata share of the assets of trust will terminate under the terms of trust and the income and principal of the resulting trusts will be distributed pursuant to the terms of the trust agreement except that distributions of income and principal from each resulting trust will be made to the descendants if any of granddaughter for whom the resulting trust was formed and if none to the descendants of granddaughter for whom the remaining resulting trusts were formed trustee has represented that trust was irrevocable prior to date and that no additions actual or constructive have been made to trust since that time trustee has requested the following rulings the partition of trust will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 the separate trusts resulting from the partition of trust will not be subject_to the gst tax under sec_2601 plr-135196-17 the partition of trust will not constitute a taxable disposition of the trust assets for purposes of sec_1001 ruling no sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year in the present case the beneficial interests rights and expectancies of the beneficiaries will be substantially the same both before and after the partition of trust thus we conclude that no transfer of property will be deemed to occur as a result of the partition accordingly based on the facts submitted and representations made we conclude that the partition of trust will not result in a transfer by any beneficiary of trust that is subject_to the gift_tax under sec_2501 ruling no sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-135196-17 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst or the creation of a new gst sec_26_2601-1 example provides as follows in trustor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust for a and a’s issue provides that the trustee has the discretion to distribute trust income and principal to a and a’s issue in such amounts as the trustee deems appropriate on a’s death the trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b’s issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b’s death at which time the trust principal is to be distributed equally to b’s issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a’s issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in the present case trust was irrevocable on date it is represented that no additions actual or constructive have been made to trust after that date plr-135196-17 the partition of trust on the death of granddaughter is similar to the change described in sec_26_2601-1 example the partition will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the partition or extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the separate trusts resulting from the partition of trust will not be subject_to gst tax under sec_2601 ruling no sec_61 provides that gross_income includes gains derived from dealings in property and sec_61 provides that gross_income includes income from an interest in a_trust sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or when they confer different rights and powers 499_us_554 a pro_rata partition of jointly owned property is not a sale_or_other_disposition of property if the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thus neither gain nor loss is realized on such a partition revrul_56_437 1956_2_cb_507 plr-135196-17 in this case upon the death of granddaughter the assets of the trust will be distributed on a pro_rata basis among the resulting trusts the legal entitlements as well as the rights and powers of the income beneficiaries and the remainder beneficiaries will remain the same in_kind and extent after the partition of the trust thus there will be no material difference in the positions of the beneficiaries of the trust after the partition of the trust into separate trusts upon the death of granddaughter accordingly based on the facts submitted and representations made we conclude that the partition of the trust will not constitute a taxable disposition of the trust assets for purposes of sec_1001 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman melissa c liquerman chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for purposes cc
